Mitchell, J.
This was a proceeding by information in the nature of a quo warranto, instituted by the State, on the relation of Thomas Marshall, against James Barrett, to oust the latter from the office of commissioner for the third district of Delaware county.
It is conceded that the facts are parallel with those involved in the case of Jones v. State, ex rel., ante, p. 193, recently decided by this court.
On the authority of that case, the rulings and judgment of the circuit-court in this case are affirmed.
Judgment affirmed, with costs.